t c memo united_states tax_court walter thorwald skallerup 3rd petitioner v commissioner of internal revenue respondent docket no 20093-11l filed date p petitioned for review of appeals' determination to proceed by lien to collect unpaid income_tax liabilities held p's previous opportunities to challenge underlying tax_liabilities for all but two of the years in issue preclude our considering underlying liabilities for those years held further p has failed to show that overpayments of tax were not properly applied by r walter thorwald skallerup 3rd pro_se luke d ortner for respondent memorandum findings_of_fact and opinion halpern judge this case is before us to review a notice_of_determination concerning collection action s under sec_6320 and or notice issued by the internal_revenue_service appeals_office appeals the notice concerns petitioner' sec_2002 and federal_income_tax liabilities and it sustains settlement officer michael edwards' determination that a notice_of_federal_tax_lien nftl for those years should stand we review the notice pursuant to sec_6320 and sec_6330 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times findings_of_fact petitioner resided in new mexico at the time he filed the petition on or about date respondent sent to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 which set forth petitioner's unpaid tax_liabilities for the years in issue and informed him that an nftl had been filed relating to those liabilities in response petitioner timely requested a hearing under sec_6320 and sec_6330 in his request petitioner requested complete dismissal of the nftl he objected to the filing of the nftl on the grounds that a large capital_loss_carryover has lawfully sheltered any and all schedule d capital_gains and the minimal interest and dividend income on schedule b has been lawfully sheltered by schedule a expenses losses and gifts etc so for some time now there has been no reportable income on which to base or calculate annual income_tax petitioner further alleged that the adjustments for his tax_year sec_2002 through were made outside the period of limitations he also disagreed with adjustments made to his returns for and and he objected that respondent has failed to show probable cause why such adjustments should be made as required by the bill of rights to the u s constitution with respect to tax years and petitioner did not propose a collection alternative in his request by letter dated date mr edwards scheduled a telephone collection_due_process_hearing for date in that letter he informed petitioner that he had been provided a prior opportunity to challenge the liabilities for and in an earlier hearing and thus could not challenge the underlying liabilities for those years during the telephone hearing he also stated that in order for him to consider collection alternatives petitioner had to provide him with a completed form 433-a collection information statement for wage earners and self-employed individuals petitioner responded by letter dated date in that letter petitioner stated that he no longer had telephone or internet service and would be unable to participate in the hearing at the scheduled time he offered to participate in a hearing face to face or by correspondence petitioner also reiterated his disagreement with the liabilities and asserted that overpayments of tax made in the 1990s should have sufficiently covered any_tax liabilities due upon receiving petitioner's june letter mr edwards sent petitioner another letter dated date with which he enclosed transcripts of petitioner's accounts for all the years in issue in that letter he informed petitioner that the claimed capital losses were duly noted on petitioner's returns and that there were no overpayments which petitioner could claim as credits against his liabilities for the years in issue mr edwards further stated that upon review of petitioner's files he determined that petitioner was not entitled to challenge his underlying liability for or because he had previously had an appeals hearing during which he was afforded opportunities to challenge collection action for those years mr edwards also advised petitioner that he could submit amended returns for tax years and he enclosed with the letter a form 433-a requesting that petitioner complete and return the form 433-a and amended returns for the years permitted he warned petitioner that failure to do so by date would result in his closing the case and sustaining the nftl filing petitioner responded by letter dated date in that letter petitioner maintained his position that l osses on the us and foreign stock exchanges have resulted in a life-time record of negative schedule d income he added and overpayments made in the 1990's have been lawfully applied to subsequent tax years to cover what little tax is due annually if any on schedule b interest and dividend income petitioner did not include a completed form 433-a with his letter nor did he submit amended returns for and as requested mr edwards received petitioner's june letter and reviewed petitioner's case file he determined that because petitioner had not provided any information with respect to the nftl filing or a collection alternative did not provide any information to establish that the nftl should be withdrawn and did not submit amended returns for the years requested the filing of the nftl should be sustained petitioner had the following opportunities to challenge the underlying liabilities for tax years and for tax_year sec_2002 and petitioner received a notice_of_intent_to_levy and because his request for a sec_6330 hearing was not timely he received an equivalent_hearing during which he had the opportunity to challenge the underlying tax_liabilities for those years petitioner also had the opportunity to challenge his tax_liabilities for and when he had a collection_due_process_hearing following his receipt of a notice_of_intent_to_levy with respect to those years petitioner had the opportunity to dispute the underlying liability for tax_year by virtue of having received a notice_of_deficiency for that year on date appeals issued the notice sustaining the filing of the nftl for all the years in issue petitioner timely filed a petition seeking our review of respondent's determination opinion i introduction sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay taxes after demand for payment has been made the lien arises when assessment is made and following that hearing appeals issued a notice_of_determination sustaining the notice_of_intent_to_levy in response to that notice_of_determination petitioner filed an untimely petition with this court at docket no 26188-08l by order dated date we dismissed that petition for lack of jurisdiction continues until the assessed liability is paid or becomes unenforceable by lapse of time sec_6322 sec_6323 provides that the lien imposed by sec_6321 is not valid against certain persons until notice of the lien is filed in accordance with the rules provided sec_6320 provides that after the commissioner has filed notice of the lien the commissioner must notify the taxpayer of the fact of filing and among other things the taxpayer's right to request a hearing if the taxpayer timely requests a hearing the hearing is to be conducted by appeals and the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met see sec_6320 b c the taxpayer requesting the hearing may raise any relevant issue relating to the unpaid tax or the commissioner's collection action sec_6330 the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for or did not otherwise have an opportunity to dispute such tax_liability sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review such determinations where the taxpayer appeals within days sec_6330 where a taxpayer's underlying liability is properly before us we review the underlying liability de novo 114_tc_604 otherwise generally we review appeals' determination of the matters raised at the hearing for abuse_of_discretion see 117_tc_183 appeals abuses its discretion if its determination is arbitrary capricious or without sound basis in law or fact see 125_tc_301 aff'd 469_f3d_27 1st cir in seeking tax_court review of a notice_of_determination the taxpayer can ask the court to consider only an issue including a challenge to the underlying tax_liability that was properly raised at the hearing see sec_301_6330-1 q a-f3 proced admin regs an issue is not properly raised if the taxpayer fails to request consideration of that issue by appeals or if he requests consideration but fails to present evidence to appeals concerning that issue after being given a reasonable opportunity to do so id see also 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing ii analysis a review of underlying liabilities in the petition petitioner challenges the adjustments that respondent made to his tax_liabilities arguing that his income should have been offset by capital losses carried forward to the years in issue and that respondent should not have denied certain other deductions claimed on schedule a itemized_deductions petitioner also contends that respondent should have applied certain overpayments of tax made during the 1990s against petitioner's unpaid tax_liabilities for the years in issue because petitioner had previous opportunities to challenge the underlying liabilities for tax years and he may not challenge those liabilities including any period of limitations claim and we review appeals' determination with respect to those years for abuse_of_discretion see lunsford v commissioner t c pincite with respect to tax years and petitioner disagreed with the underlying liabilities in his request for a hearing alleging that claimed losses and schedule a deductions for and should have offset any taxable_income for those years but did not present to mr edwards any evidence in support of those assertions or his period of limitations claim for therefore the issues were not properly raised during petitioner's hearing and he may not raise them here see sec_301_6330-1 q a-f3 proced admin regs b overpayments of tax petitioner also alleges that mr edwards failed to apply certain overpayments of tax made during previous tax years against his liabilities for the years in issue petitioner contends that he overpaid his taxes in the 1990s and early 2000s and that those overpayments should have been applied against his tax_liabilities for the years in issue sec_6402 permits the secretary to credit the amount of an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment in certain situations this court will consider a taxpayer's claim that his liability for the year involved in a collection proceeding should be offset by overpayments for other years see eg 139_tc_418 aff'd 552_fedappx_250 4th cir the transcripts for petitioner's accounts upon which mr edwards relied during the conduct of the hearing indicate that petitioner's tax_payments were properly credited to his account petitioner did not claim during his hearing or at trial and does not claim on brief that he made any payments other than those credited to his accounts or that respondent applied those payments incorrectly rather he merely repeats his claim that g ross overpayments were made to the respondent in the 1990's so that no additional balances remain payable to the respondent for the years in dispute the record shows that mr edwards considered that claim but determined that there were no overpayments to apply petitioner did not demonstrate to mr edwards and has not demonstrated to the court any error in the transcripts suggesting that respondent failed to apply any a taxpayer's entitlement to credits against his unpaid tax for a determination_year for an alleged overpayment in a prior year depends on whether he asserted his overpayment claim within the applicable_period of limitations see 136_tc_422 a claim for a credit or refund of an overpayment must be filed within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 see also 139_tc_418 aff'd 552_fedappx_250 4th cir available overpayments against the liabilities at issue there were no overpayments that could be applied against the liabilities in issue iii conclusion the record shows that mr edwards verified that the requirements of any applicable law or administrative procedure were met he addressed the issues petitioner raised during the hearing and determined that there were no overpayments to apply against petitioner's unpaid liabilities petitioner did not properly raise any other issues mr edwards determined that the filing of the nftl appropriately balanced the need for the efficient collection_of_taxes with petitioner's concern that the collection action be no more intrusive than necessary see sec_6330 the determination to sustain the filing of the nftl was not an abuse_of_discretion decision will be entered for respondent
